Exhibit 10.1
Master Contract for the Regular Factoring of Claims á forfait
between
Lear Corporation GmbH
Im Weiherfeld 3
D-65462 Ginsheim Gustavsburg
(hereinafter referred to as “Seller”)
and
Dresdner Bank Aktiengesellschaft in Frankfurt am Main
Theodor-Heuss-Allee 44
60301 Frankfurt am Main
(hereinafter referred to as “Buyer”)

1



--------------------------------------------------------------------------------



 



§ 1   Subject of the Forfaiting and Maximum Amount   (1)   The Buyer undertakes
herewith to purchase without recourse from the Seller the purchase price claims
(hereinafter referred to as “Claims”) to which the Seller is entitled against
the companies listed in Appendix 2 (hereinafter referred to individually as
“Debtor” and collectively as “Debtors”) from the supply of goods and services,
in each case up to the maximum amounts stipulated in Appendix 2, in accordance
with the terms of this Master Contract. The original payment terms set forth in
Appendix 3 apply to the claims to be purchased.   (2)   The purchase of the
claims shall be effected on the basis of an individual purchase contract
(hereinafter referred to individually as “Individual Contract” and collectively
as “Individual Contracts”) substantially in the form set forth in Appendix 1.  
(3)   The Buyer will purchase the claims only if it

  a)   can either examine the financial situation of the respective Debtor in
accordance with § 18 German Banking Act (KWG), or     b)   is entitled in
accordance with § 21 para 4 German Banking Act (KWG) to dispense with the
disclosure of the financial situation of the respective Debtor. The precondition
for dispensing with the disclosure of the financial situation of the respective
Debtor is, among others, that the purchased claim is due within 3 months
calculated from the date of purchase.

    Inasmuch as according to this the Buyer no longer purchases claims against
Debtors it previously included in the purchase, it will notify the Seller
thereof in writing without delay.   (4)   The total amount of Claims not yet
paid by the Debtors or, inasmuch as claims have been paid by the Debtors, the
proceeds of Claims which have not been transferred by the Seller to the Buyer in
line with the collections proceedings set out in § 7 of this Master Contract
shall not at any time exceed the maximum limits stipulated for each Debtor in
Appendix 2. The maximum limits stipulated in Appendix 2 may be exceeded in
individual cases if the Buyer permits such an exceeding.   (5)   The Buyer shall
have the right to refuse future purchases of claims in respect of an individual
Debtor if

  a)   the proceeds of the purchased Claims have been paid into the Collection
Account specified in § 7 para. 1 of this Master Contract for that Debtor and the
Seller fails to notify the Buyer not later than 10.00 a.m. (Frankfurt time) on
the respective Debit Date as defined in § 7 para. 3 of this Master Contract of
such payment by means of a written notice (hereinafter referred to as the
“Payment Notice”), provided that the Buyer shall not have the right to refuse
future purchases of Claims in respect of that Debtor if and to the extent the
nominal amount of Claims offered to the Buyer does not exceed the limit
available for that Debtor on the respective Availability Date as defined in § 2
para. 1 of this Master Contract. For the purpose of this § 1 para. 5 a) the
available limit shall be determined by the maximum limit stipulated for that
Debtor in Appendix 2 less (i) the nominal amount of any Claims purchased by the
Buyer for which the Buyer has not yet received a Payment Notice and (ii) the
nominal amount of any Claims purchased by the Buyer for which the objection
period set forth in § 8 of this Master Contract has not yet expired. Upon
receipt by the Buyer of a Payment Notice the Seller’s right set forth in § 8

2



--------------------------------------------------------------------------------



 



      of this Master Contract to object to the debit of the respective Debit
Account as defined in § 7 para. 3 of this Master Contract shall expire.     b)  
the Seller has exercised its right of objection pursuant to § 8 of this Master
Contract in relation to that Debtor;     c)   the corporate credit rating
determined and published by Standard & Poor’s (hereinafter referred to as
“Credit Rating”) for that Debtor and in relation to Audi AG for Volkswagen AG is
lower than “BB”;     d)   a Credit Rating is no longer available for Daimler AG,
BMW AG and/or Volkswagen AG; or     e)   the Seller’s Debit Account as defined
in § 7 para. 3 of this Master Contract relating to that Debtor does not show
sufficient funds on the various Debit Dates as defined in § 7 para. 3 of this
Master Contract stipulated in the respective Individual Contract.

(6)   The Buyer shall have the right to refuse future purchases of claims in
general if

  a)   the Credit Rating for Lear Corporation Inc., is lower than “B -”, or
    b)   a Credit Rating is no longer available for Lear Corporation Inc.

§ 2   Purchase of Claims   (1)   The Seller shall offer the Buyer Claims for
purchase by presenting the documentation stipulated in § 3 para. 2 a) of this
Master Contract at the latest on the last Banking Day of each calendar month
(hereinafter referred to as “Availability Date”). The Buyer shall accept this
offer by countersigning the Individual Contract sent by the Seller.   (2)   The
Individual Contract, duly signed by the Seller, in each case shall be submitted
to the Buyer on the respective Availability Date by 12:00 a.m. hrs CET at the
latest. The Buyer shall make the relevant information needed by the Seller to
complete the Individual Contract available to the Seller one Banking Day prior
to the availability date by 15.00 hrs CET at the latest.   (3)   The respective
Debtor Open Items List stipulated in § 3 para. 2 b) shall have been received by
the Buyer at the latest by 12.00 a.m. hrs CET on the 10th Banking Day after the
availability date.       If the respective Debtor Open Items List is not
received by the Buyer on time, it shall be entitled by written declaration
addressed to the Seller to rescind (zurücktreten) the Individual Contract the
Buyer has concluded with the Seller and which should be specified by the
relevant Debtor Open Items List. In the event of rescission, the Seller shall
repay the claim purchase price already paid by the Buyer plus interest in the
amount of the debit interest rate agreed in each case with the Seller for normal
overdrafts (geregelte Überziehungen).   (4)   The price for the purchased claims
shall be due on the settlement date stipulated in the respective Individual
Contract (hereinafter referred to as “Settlement Date”) and net payment will be
effected in favour of the Seller’s account no. 400 / 7 455 124 00 held with the
Buyer.

3



--------------------------------------------------------------------------------



 



§ 3    Documentation   (1)   Prior to the first settlement of Claims that are to
be purchased on the basis of this Master Contract, the Seller shall submit to
the Buyer the following documentation which must in form and substance be
acceptable to the Buyer

  a)   a copy of the instruction, duly signed by the Seller, addressed to the
respective Debtors instructing them to effect payment to the respective
Collection Account as defined under § 7 para. 1 of this Master Contract,     b)
  pledge agreements duly signed by the Seller in respect of all present and
future funds on the Collection Accounts as defined under § 7 para. 1 of this
Master Contract.         In case of a Credit Rating of “BBB-” or better for the
Seller, the Buyer is prepared to consider at the Seller’s request if and on what
terms and conditions the pledge of the collection- and debit accounts could be
released.     d)   two blank letters of instruction, duly signed by the Seller,
in the form of Appendix 4. The Buyer is entitled to make copies of these.

(2)   The Seller shall present to the Buyer with each settlement the following
documentation:

  a)   the Individual Contract for the purchase of Claims, duly signed by the
Seller.     b)   the Debtor Open Items List for each Debtor, duly signed by the
Seller, which shall contain only the claims offered to the Buyer for purchase
and the following information:

  •   the name and address of the respective Debtor,     •   the gross amount of
each individual Claim to be purchased, including value added tax,     •   the
advance payment amount (including value added tax) [if applicable],     •   the
amount of credits (including value added tax) [if applicable],     •   the
amount of Claims of which the due dates are prior to the Debit Dates as defined
in § 7 para. 3 of this Master Contract [if applicable]     •   with regard to
each individual Claim to be purchased, the invoice and / or voucher number and
the invoice date as well as its due date

    (hereinafter referred to as “Debtor Open Items List”).   § 4   Pricing   (1)
  The discount rate shall be made up of the applicable EURIBOR rate (depending
on the due date of the Claims) on the Settlement Date plus a margin. The margin
shall be established, depending on the credit rating of Lear Corporation Inc.
and Daimler AG, BMW AG and/or Volkswagen AG determined and published by Standard
& Poor’s, as follows:       As long as the Credit Rating (i) of the respective
Debtor and (ii) in relation to Audi AG of Volkswagen AG is “BBB-” or better, the
applicable margin shall be derived solely from the Credit Rating of Lear
Corporation Inc., USA. In this case the margin for the respective Debtor will be
charged as follows:

4



--------------------------------------------------------------------------------



 



          Rating Lear Corporation Inc., USA   margin in % p.a.
AA- or better
    0.20  
A- or better
    0.35  
BBB+
    0.57  
BBB
    0.72  
BBB-
    0.82  
BB+
    0.92  
BB
    1.02  
BB-
    1.12  
B+
    1.32  
B
    1.57  
B-
    1.87  

    As long as (i) the respective Debtor and (ii) in relation to Audi AG
Volkswagen AG has a Credit Rating of “BB” or “BB+” and the Credit Rating of Lear
Corporation Inc., USA, is “BBB-” or better, the applicable margin shall be
derived solely from the Credit Rating of that Debtor and in relation to Audi AG
of Volkswagen AG. In this case the margin for the respective Debtor shall be
charged as follows:

          Rating of Daimler AG, BMW AG or     Volkswagen AG   margin in % p.a.
BB+
    1.15  
BB
    1.38  

    As long as (i) the respective Debtor and (ii) in relation to Audi AG
Volkswagen AG has a Credit Rating of “BB” or “BB+” and the Credit Rating of Lear
Corporation Inc., USA, ranges between “B-” and “BB+”, the applicable margin
shall be derived solely from the Credit Rating of (i) the respective Debtor and
(ii) in relation to Audi AG Volkswagen AG. In this case the margin for the
respective Debtor will be charged as follows:

          Rating of Daimler AG, BMW AG or     Volkswagen AG   margin in % p.a.
BB+
    1.65  
BB
    1.90  

    In the event of a change in the relevant Credit Rating the new margin shall
apply to all Individual Contracts that are concluded after the changed Credit
Rating is published.       “EURIBOR” is the per annum rate for interbank
deposits in euro that is fixed at 11.00 hrs Brussels time one Banking Day before
the Settlement Date with an interest period equivalent to the time period
between the Settlement Date and the due date of the purchased Claims
(hereinafter referred to as “Refinancing Period”) and is shown on the Reuters
page under RIC CODE: EURIBOR 3MD = Reuters news agency (or on a page replacing
that page) for spot value on the basis of the interest calculation method
actual/360 days (hereinafter referred to as “Reuters Page”). If the Refinancing
Period is not reflected on the Reuters Page the applicable EURIBOR-rate shall be
determined by the Buyer on the basis of the per annum rates of Interbank
deposits in Euro fixed at 11.00 hrs Brussels time one Banking Day before the
Settlement Date for the interest period immediately higher and lower than the
Refinancing Period shown on the respective Reuters page. The determination of
the Buyer shall be made in good faith and, if so made, be conclusive and binding
on the Seller.   (2)   The discount rate shall be calculated on the basis of one
year with 360 days and the actual number of days elapsed for the number of
calendar days between the Settlement Date and

5



--------------------------------------------------------------------------------



 



    the Debit Date as defined in § 7 para. 3 of this Master Contract pursuant to
the respective Individual Contract.   (3)   As long as maximum limits stipulated
in Appendix 2 to this Master Contract are utilised to an extent of less than 80
% in respect of each individual Debtor (hereinafter referred to as “Minimum
Sales Volume”) a commitment fee of 0,15 % p.a. shall be charged for an amount
which corresponds to an amount of receivables that would have had to be
purchased to equal the Minimum Sales Volume. No commitment commission shall be
charged anymore if the Buyer exercises its rights under § 1 paras. 5 and 6 or §
11 para. 2 of this Master Contract.   (4)   Upon conclusion of this Master
Contract a one-off arrangement fee of EUR 50,000 (plus VAT) shall be payable to
the Buyer. By countersigning this Master Contract the Seller irrevocably
authorizes the Buyer to debit account no. 400 / 7 455 124 00.   § 5   Assignment
of Claims   (1)   In fulfilment of his obligations under the Individual
Contracts concluded pursuant to § 1 para. 2 of this Master Contract, the Seller
hereby assigns to the Buyer the Claims stipulated in the respective Individual
Contract and as specified by the relevant Debtor Open Items List which shall be
submitted for each case of purchase of Claims. Together with the assigned
Claims, all other rights and claims due to the Seller against the debtor arising
from contracts on which these Claims are based shall also be transferred to the
Buyer as part of the assignment, in particular all claims for payment and
damages including all independent and non-independent discretionary rights
(Gestaltungsrechte), e.g. termination rights. In case of cancellation or any
other change in the performance of the contracts upon which the assigned Claims
are based, the Seller furthermore hereby assigns all associated claims against
the original debtor or any third party to the Buyer, including claims resulting
from cancellation.       Any security given for the Claims shall also be
transferred to the Buyer insofar as it is not transferred by operation of law as
part of the assignment. At the Buyer’s request, the Seller shall inform him of
any security given.   (2)   The Buyer accepts the assignments.   (3)   Insofar
as special declarations or acts are necessary, or are considered by the Buyer to
be necessary, for the transfer of the purchased Claims and/or accessory rights
including any security given, the Seller shall carry out or provide these
without delay. Furthermore, the Seller hereby authorises the Buyer to disclose
the assignment of the claims against the Debtors of the purchased Claims in his
own name without delay, if the Seller’s collection authorisation under § 9 para.
1 of this Master Contract can be revoked. At the Buyer’s request, the Seller
shall also hand over to the Buyer or a third party specified by the Buyer all
documentation that may be reasonably required as evidence of the transfer or to
assert the claims. This applies in particular if the purchased Claims are no
longer collected by the Seller. Furthermore, the Buyer shall be entitled to
obtain, at the Seller’s expense, a legal opinion from a law firm competent to
advise in the Seller’s jurisdiction with regard to the effectiveness of this
contract and the assignments of Claims.   § 6   Warranties and Liabilities of
the Seller   (1)   The Seller guarantees to the Buyer that he is the holder
(Inhaber) of the Claims sold and that they are legally valid and free from
defenses and objections until satisfied in full. The Seller

6



--------------------------------------------------------------------------------



 



guarantees that he has unrestricted right of disposal (Verfügungsberechtigung)
over the claims, that their assignment is neither limited nor excluded, either
by their terms or by law, that no third party rights exist in relation to them,
that it has duly and completely fulfilled the contracts underlying the Claims
and that the purchased Claims exist to their full extent, as described in the
respective Individual Contract and in the Debtor Open Items List relating
thereto, and that they fall due on the dates specified therein. Moreover, the
Seller guarantees that the purchased claims have been assigned, either by their
terms or by law, to the buyer with legal effect (also in relation to third
parties). Upon the Buyer’s first demand, the Seller shall at its own expense
take all actions that may be or may become necessary to ensure that an
assignment is effective towards third parties under applicable law.

(2)   Any deductions which are asserted by the Debtor in relation to any
objections or defenses (Einreden und Einwendungen)- regardless of the legal
grounds on which they are based-shall be borne by the Seller. The Buyer shall
not be obliged to dispute this matter with the debtor.   (3)   The sale of
claims is without recourse, i.e. the Seller does not accept any guarantee for
the creditworthiness of the Debtors of the purchased Claims.   (4)   The
guarantee of the Seller for the existence of the sold claims being free of
defects of title shall apply irrespective of any fault on the part of the Seller
and of whether or not the Buyer knew or should have known of such defects of
title upon conclusion of the Individual Contract. This shall not apply where and
insofar as the objections and defenses (Einreden und Einwendungen) concerned or
the extinction of a claim are based solely on the institution of insolvency
proceedings in respect of the assets of the Debtor.   (5)   Where the sold
claims are seriously disputed with objections and defenses (Einreden und
Einwendungen) or in any other manner, the Seller shall bear the burden of proof
for their unrestricted legal existence as well as all legal costs incurred in
any litigation with the Debtor. Where the Seller is in breach of his obligations
under this § 6 of the Master Contract, the Buyer may demand from the Seller that
the Seller pay all sums to the Buyer not received by the Buyer from the Debtor
on each due date. The Seller shall pay interest on any arrears from the due date
for each Claim at the applicable statutory interest rate.   (6)   The Seller
shall reimburse the Buyer for all losses incurred by the Buyer as a result of a
failure by the Seller to pay value added tax at the time and in the amount due
and shall hold the Buyer harmless from all claims that are asserted against it
as a result of such failure.   (7)   The Seller shall inform the Buyer of any
Change of Control immediately upon becoming aware of it. “Change of Control”
means the acquisition by any person, or two or more persons acting in concert,
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 51 % or more
of the outstanding shares of voting stock of Lear Corporation, USA.   (8)   The
Seller shall inform the Buyer of any Material Indebtedness which is not paid
when due (or within any applicable grace period provided therefore), becomes
prematurely due and payable (as a result of an event of default howsoever
described) or is cancelled or suspended (as a result of an event of default
howsoever described) immediately upon becoming aware of such event.
“Indebtedness” means, at any given date, the sum (without duplication) at such
date of (a) indebtedness for borrowed money or for the deferred purchase price
of property or services in respect of which Lear Corporation Inc., USA is liable
as obligor, (b) indebtedness secured by any lien on any property or asset owned
or held by Lear Corporation Inc., USA regardless of whether the indebtedness
secured thereby shall have been assumed by or is a primary liability of Lear
Corporation Inc., USA, (c) obligations of

7



--------------------------------------------------------------------------------



 



      Lear Corporation Inc., USA under financing leases, (d) the unreimbursed
amount of all drafts drawn under letters of credit issued for the account of
Lear Corporation Inc., USA and (e) obligations (in the nature of principal or
interest) of Lear Corporation Inc., USA in respect of acceptances or similar
obligations issued or created for the account of Lear Corporation Inc., USA; but
excluding (i) trade and other amounts payable in the ordinary course of business
in accordance with customary trade terms and which are not overdue for more than
120 days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such person, (ii) deferred compensation obligations to employees and (iii) any
obligation otherwise constituting indebtedness the payment of which Lear
Corporation Inc., USA has provided for pursuant to the terms of such
indebtedness or any agreement or instrument pursuant to which such indebtedness
was incurred, by the irrevocable deposit in trust of an amount of funds or a
principal amount of securities which deposit is sufficient, either by itself or
taking into account the accrual of interest thereon, to pay the principal of and
interest on such obligation when due. “Material Indebtedness” means any
Indebtedness in an aggregate principal amount exceeding $50,000,000.

(9)   Claims arising from warranties and obligations assumed by the Seller under
this Master Contract shall become time-barred 3 years after the due date of the
individually assigned Claim.

§ 7 Collection of Claims

(1)   The Seller shall instruct the Debtors, until further notice, to remit the
proceeds of the purchased Claims solely to the Seller’s accounts, specified
below, with Dresdner Bank AG, in Frankfurt am Main, nos.

400 / 7 455 124 11 (for payments from AUDI AG)
400 / 7 455 124 12 (for payments from BMW AG)
400 / 7 455 124 13 (for payments from VW AG)
400 / 7 455 124 14 (for payments from Daimler AG)
(hereinafter referred to individually as “Collection Account” and collectively
as “Collection Accounts”), to continue to collect the claims in its own name and
without any costs for the Buyer and to take receipt of the in-payments in
respect of the claims on a fiduciary basis (treuhänderisch) for the Buyer on the
above-mentioned Collection Accounts. Any change to the payment channel as well
as the revocation of the afore-mentioned instruction by the Seller requires the
Buyer’s prior written approval.
In the event that the claims are paid by the Debtors in the form of cheques and
/ or bills, the Seller shall hand them over to the Buyer immediately upon
receipt and present them for collection on the Seller’s respective Collection
Account with the Buyer.

(2)   The Seller shall pledge all present and future funds on the Collection
Accounts to the Buyer in accordance with separate pledge agreements as security
for the Seller’s present and future obligations under this Master Contract and
the Individual Contracts concluded thereunder.   (3)   The Seller herewith
authorizes the Buyer to debit, on the debit dates as stipulated in the
respective Individual Contract (herein referred to individually as “Debit Date”
and collectively as “Debit Dates”), the Seller’s accounts nos. 400 / 7 455 124
11 and / or 400 / 7 455 124 12 and / or 400 / 7 455 124 13 and / or 400 / 7 455
124 14 with the Buyer (hereinafter referred to individually as “Debit Account”
and collectively as “Debit Accounts”) with the amount of the gross equivalent of
the Claims due from the individual Debtors. In the event that the debit accounts
do not show sufficient funds on the respective Debit Date to cover the debit of
the

8



--------------------------------------------------------------------------------



 



      Claims then due, the Seller authorises the Buyer by signing this Master
Contract to debit the difference to the Seller’s account no. 400 / 7 455 124 00
with the Buyer (hereinafter referred to as “Current Account”) in order to
balance the respective Debit Accounts. The Seller is obliged to remit complete
cover to the respective Debit Account or the Current Account by not later than
9:00 a.m. (Frankfurt time) on the respective Debit Date. The Debit Dates are
shown in the respective Individual contract. Any credit balance remaining on the
respective Debit Account after the debit of the respective amount of the gross
equivalent of the payable claims on the respective Debit Date shall be
transferred to the Current Account.

(4)   The Seller shall inform the Buyer within 1 Banking Day upon becoming aware
of any delay in payment by the Debtors or any other restrictions on the
purchased Claims, as well as significant circumstances which could have a
detrimental effect on the existence or enforceability of the purchased Claims.
For the purposes of this § 7 para. 4 the Seller’s obligation to inform the Buyer
shall be limited to circumstances or facts which are actually known to the
European Treasury Director of Lear Corporation Inc. or any other person acting
in similar capacity as notified by the Lear Corporation Inc. to the Buyer in
writing.

§ 8   Rights of Objections
Inasmuch as the factored claims have not been paid, in their entirety or in
part, by the Debtors upon their due date, the Seller may object to the debit
towards the Buyer in writing within 60 calendar days of the Debit Date, if the
non-payment results from an inability to pay on the part of the Debtor and if
the claims that have been purchased but not paid for are adequately specified by
submitting copies of invoices. The invoices must show the invoice date, number
and amount, gross claim amount, net claim amount, Debtor, Debtor’s address and
original due date. After expiry of this period (receipt by Buyer is decisive),
the Seller can no longer object to the debit.
§ 9 Trust Agreement

(1)   Until further notice by the Buyer, the Seller shall continue to collect
the purchased Claims in his own name using the Collection Accounts. In the event
that the Claims are paid by the Debtors in the form of cheques and / or bills of
exchange, the Seller shall be obliged to hand them over to the Buyer immediately
upon receipt and to present them for collection on the Debit Accounts specified
in § 7 of this Master Contract.   (2)   If objections or defenses against the
purchased Claims are asserted or in case of non-compliance with the other
assurances and guarantees provided by the Seller under § 6 of this Master
Contract (Gewährleistungsfall), the Buyer shall be entitled to demand that the
Seller repurchase the purchased Claims at the nominal value of the purchased
Claims. In addition the Seller shall indemnify the Buyer for any refinancing
costs or any other costs or expenses incurred by the Buyer as a result of the
raising of objections or defenses against the purchased Claims or the
non-compliance with the other assurances and guarantees provided by the Seller
under § 6 of this Master Contract. The Buyer shall calculate the amount of the
refinancing costs with reasonable discretion (billiges Ermessen) and shall
provide a certificate to the Seller confirming the amount of the refinancing
costs as soon as reasonably practical. The Seller and the Buyer agree not to
dispute in any legal proceeding the correctness of the determinations and
certifications of a rate or amount made by the Buyer unless the determinations
or certifications are inaccurate on their face or fraud can be shown.   (3)  
Collection of a Claim out of court shall be carried out by the Seller at his own
expense and agreed with the Buyer. Legal action shall be taken by the Seller on
the Buyer’s instructions, initially at its own expense. Costs will be reimbursed
if the Seller can prove by way of a legally binding judgement that the debtor of
the claims sold was not entitled to make any pleas or

9



--------------------------------------------------------------------------------



 



objections. The conclusion of a settlement out of court or in court by the
Seller is subject to the prior written approval of the Buyer.

(4)   As long as claims sold are outstanding, the Seller shall provide the Buyer
with all information and pass on all documents that the Buyer considers
necessary to check and assert the assigned Claims. In order for the Buyer to
check and assert the assigned claims the Seller shall, at the Buyer’s request,
grant a third party authorized by the Buyer access to its documents with three
(3) Business Days notice, insofar as these relate to the purchased Claims. If
the Seller’s collection authority expires, the Buyer shall be entitled to demand
from the Seller that all documents pertaining to the assigned Claims be handed
over within five (5) Business Days notice.   (5)   If bankruptcy or composition
proceedings are filed or opened against the Seller, or if the Seller
persistently breaches significant obligations towards the Buyer under the terms
of this Master Contract, and if the Seller does not remedy these breaches
following a written request by the Buyer giving the Seller at least 10 calendar
days to remedy the breaches, or if the Buyer considers it necessary to protect
his rights on grounds based on the creditworthiness of the Seller, the Buyer
shall be entitled to revoke the collection authority granted to the Seller under
§ 9 para. 1 of this Master Contract within five (5) Business Days notice and to
collect the factored claims itself, or have them collected by an authorised
agent.   (6)   The Seller shall then provide all necessary information in this
respect to the Buyer or the authorised agent and carry out or provide all
actions and explanations (including those involving third parties) which the
Buyer considers necessary for the collection of the purchased Claims. If the
collection authority is revoked due to reasons for which the Seller is
responsible, the Seller shall reimburse the Buyer for the costs of collection
against evidence. At the Buyer’s request, the Seller shall make appropriate
advance payments to the Buyer in respect of the anticipated collection costs.

§ 10 Information according to § 8 GWG (German Money Laundering Act)
The Seller confirms that he is acting for his own account according to § 8 GWG.
§ 11 Duration and Termination

(1)   This Master Contract will be concluded for purchase of Claims due for
payment not later than April 30th, 2011. Before the expiry of this Master
Contract the Buyer is prepared, at the Seller’s request, to consider if and on
what terms and conditions this Master Contract may be prolonged.   (2)   The
Buyer shall be entitled to terminate this Master Contract in writing in respect
of one or all of the Debtors without notice if

  a)   Volkswagen AG ceases to own directly or indirectly 100% of Audi AG,    
b)   a major change in the shareholders structure of the Lear Corporation Inc.,
USA, occurs, which causes a Change of Control.     c)   a Seller and/or Lear
Corporation Inc., USA, and/or a Debtor files for insolvency proceedings or a
comparable proceeding,     d)   the Seller amends the supply contracts concluded
with the Debtors with respect to the payment conditions or any other terms
affecting the assigned Claims,

10



--------------------------------------------------------------------------------



 



  e)   any Material Indebtedness of Lear Corporation Inc., USA is not paid when
due (or within any applicable grace period provided therefore), becomes
prematurely due and payable (as a result of an event of default howsoever
described) or is cancelled or suspended (as a result of an event of default
howsoever described), and     f)   the Seller fails to comply with its
obligations in § 6 of this Master Contract.

(3)   The Seller shall be entitled to terminate this Master Contract in writing
without observing a period of notice. In this case the Seller shall pay a break
up-fee to the Buyer of

  a)   0.12% p.a. on the maximum limit stipulated for each Debtor in Appendix 2
if the Seller terminates this Master Contract within 12 months from the
Effective Date,     b)   0.08% p.a. on the maximum limit stipulated for each
Debtor in Appendix 2 if the Seller terminates this Master Contract after 12 but
before 24 months from the Effective Date, and     c)   0.04% p.a. on the maximum
limit stipulated for each Debtor in Appendix 2 if the Seller terminates this
Master Contract after 24 but before 36 months from the Effective Date.

For the purpose of this § 11 para. 3 “Effective Date” means the date on which
this Master Contract is duly signed by both the Seller and the Buyer. The
break-up fee shall become due upon receipt by the Buyer of the Seller’s notice
of termination.

(4)   The terms of this Master Contract shall continue to apply to Individual
Contracts already concluded for the purchase of Claims if they were concluded
before a termination notice pursuant to § 11 para. 2 of this Master Contract is
received by the Seller.

§ 12 Amendments of the supply contracts of the Debtors

    Any amendment of supply contracts the Seller has concluded with the Debtors,
which have an effect on the payment conditions or any further agreements
concerning the assigned claims and titles, shall be notified by the Seller to
the Buyer in written form without delay, so that the Buyer can determine under
which terms and conditions this Master Contract may be continued.1

§ 13 Other Conditions

(1)   Amendments and supplements to this Master Contract including a
modification, supplement or amendment to General Business Conditions shall be
made in writing. This shall also apply to any cancellation or modification of
this § 13 para. 1.   (2)   If one of the terms of this Master Contract should be
or become ineffective, either in its entirety or in part, this shall not affect
the effectiveness of the other terms. The entirely or partially ineffective term
shall be replaced by an effective term that comes closest to the economic
purpose contemplated by the parties. The same shall apply if any gaps should
subsequently emerge in the Master Contract.   (3)   Banking days are days on
which banks in Frankfurt am Main are open for normal business.

11



--------------------------------------------------------------------------------



 



(4)   The Seller may assign rights arising from this Master Contract only with
the prior written approval of the Buyer.   (5)   All present and future taxes,
duties, charges and costs arising in connection with this contract and its
enforcement or the collection of the factored claims shall be borne by the
Seller.   (6)   All Appendices constitute an integral part of this Master
Contract.   (7)   Subject to the following sentence this Master Contract shall
governed by and construed in accordance with the laws of the Federal Republic of
Germany. Place of jurisdiction and legal venue shall be Frankfurt am Main.   (8)
  In addition, the Buyer’s “General Business Conditions” shall apply. These can
be inspected at any of the Buyer’s branches or sent out on request. In
connection with this Master Contract, the security given to the Buyer under the
Buyer’s General Business Conditions is not a guarantee for the risk of loss
associated with the claims unless the Buyer is simultaneously entitled under
this Master Contract to corresponding claims against the seller.   (9)   The
application of the provisions of the UNIDROIT Convention on International
Factoring of 28 May 1988 and the UNIDROIT Convention on International Finance
Leasing of 28 May 1988 (in each case as amended from time to time) to the Master
Contract, any Individual Contract or any transaction entered into or performed
in accordance therewith or there under shall be excluded to the fullest extent
legally possible.

       
Frankfurt, June 20th, 2008
  Ginsheim-Gustavsburg,  
Signed and in agreement:
  Signed and in agreement:  
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation GmbH  
 
     
/s/ Barbara Morgenstern 
/s/ Stefan Böhlich
  /s/ Robert C. Hooper   
(Legally binding Signatures, names, place and date)
  (Legally binding signatures, names, place and date)  
 
     
Appendices
     

12



--------------------------------------------------------------------------------



 



Appendix 1
to Master Contract dd. June 20th, 2008 between LEAR Corporation GmbH.,
Ginsheim-Gustavsburg, Germany and
Dresdner Bank AG in Frankfurt am Main
Individual Contract No.     dd.
according to Master Contract dd. June 20th, 2008
between
LEAR Corporation GmbH,
65462 Ginsheim-Gustavsburg, Germany
(hereinafter referred to as “Seller”)
and
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt
(hereinafter referred to as “Buyer”)
 
Terms defined in the Master Contract shall have the same meaning in this
Appendix 1.
On basis of the Master Contract and the relevant Debtor Open Item List which
must be submitted as stipulated in § 3 para. 2 b) of the Master Contract, the
Seller and the Buyer conclude this Individual Contract No. [•] for purchase of
the following claims against debtors named hereafter, resulting from supplies
dated from       to      :

              Debtor:       Purchase Amount   Maturity
 
           
Daimler AG, Stuttgart
      €    
VW AG, Wolfsburg
      €    
Audi AG, Ingolstadt
      €    
BMW AG, München
      €    
 
      €    
 
           
 
      €    
 
  total purchase amount   €    
 
  ./. discount   €    
 
  = purchase price   €    
 
  Availability Date:        

      Calculation of purchase price and discount:
for the purchase amount of €
   
Settlement Date
   
discount period from — to
   
refinancing rate % p.a.
   
margin % p.a.
   
discount rate % p.a.
   
discount amount €
   
purchase price €
   
Availability Date
   

     
Frankfurt,
  Ginsheim Gustavsburg,
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation GmbH

     
(Buyer)
  (Seller)
(Legally binding signatures, names)
  (Legally binding signatures, names)

 



--------------------------------------------------------------------------------



 



Appendix 2
to Master Contract dd. June 20th, 2008 between LEAR Corporation GmbH, Ginsheim
Gustavsburg, Germany and Dresdner Bank AG in Frankfurt am Main
Maximum Purchase Amounts according to the Master Contract
dd. June 20th, 2008 for the following Debtors
Terms defined in the Master Contract shall have the same meaning in this
Appendix 2.
As long as the credit rating of the Daimler AG, BMW AG and/or Volkswagen AG also
representative for AUDI AG as part of Volkswagen-Group is “BBB-” or better, the
following maximum purchase amounts and limits shall apply accordingly:

              no.   Debtor   Monthly Maximum Purchase Amounts and Maximum Limit
in €
1.
  Daimler AG
Stuttgart   monthly maximum purchase amount:
maximum limit:   €25,000,000.— €25,000,000.—
2.
  BMW AG
München   monthly maximum purchase amount:
maximum limit:   €60,000,000,— €60,000,000,—
 
  Audi AG, Ingolstadt
and/or
VW AG, Wolfsburg   monthly maximum purchase amount:
maximum limit:   €30,000,000.— €30,000,000.—

As long as the credit rating of the Daimler AG, BMW AG and/or Volkswagen AG also
representative for AUDI AG as part of Volkswagen-Group is “BB” or “BB+”, the
following maximum purchase amounts and limits shall apply accordingly:

              no.   Debtor   Monthly Maximum Purchase Amounts and Maximum Limit
in €
1.
  Daimler AG
Stuttgart   monthly maximum purchase amount:
maximum limit:   €12,500,000.— €12,500,000.—
2.
  BMW AG
München   monthly maximum purchase amount:
maximum limit::   €30,000,000.— €30,000,000.—
3.
  AUDI AG, Ingolstadt
and/or
VW AG, Wolfsburg   monthly maximum purchase amount:
maximum limit:   €15,000,000.— €15,000,000.—

       
Frankfurt, June 20th, 2008
  Ginsheim-Gustavsburg, June 20th, 2008
Signed and in agreement:
  Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation GmbH

       
/s/ Barbara Morgenstern 
/s/ Stefan Böhlich              
  /s/ Robert C. Hooper             
(Buyer)
  (Seller)
(Legally binding signatures, names, place and date)
  (Legally binding signatures, names, place and date)

 



--------------------------------------------------------------------------------



 



Appendix 3 to Master Contract dd. June 20th, 2008 between LEAR Corporation
GmbH., Ginsheim-Gustavsburg, Germany and Dresdner Bank AG in Frankfurt am Main
Original Conditions of Payment:
Terms defined in the Master Contract shall have the same meaning in this
Appendix 3.

          no.   Debtor   Original Payment Conditions / Original Maturities
1.
  Daimler AG Stuttgart   payment on the 25th of the month following the month of
delivery
2.
  BMW AG München   payment on the 25th of the month following the month of
delivery
3.
  AUDI AG, Ingolstadt and / or VW AG, Wolfsburg   payment on the 25th of the
month following the month of delivery

       
Frankfurt, June 20th, 2008
  Ginsheim-Gustavsburg, June 20th, 2008
Signed and in agreement:
  Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation GmbH

       
/s/ Barbara Morgenstern 
/s/ Stefan Böhlich
  /s/ Robert C. Hooper (Buyer)   (Seller)
(Legally binding signatures, names, place and date)
  (Legally binding signatures, names, place and date)

 



--------------------------------------------------------------------------------



 



Appendix 4
to Master Contract dd. June 20th, 2008 between LEAR Corporation GmbH.,
Ginsheim-Gustavsburg, Germany and Dresdner Bank AG in Frankfurt am Main
To
Assignment of Claims by LEAR Corporation GmbH, Im Weiherfeld 3,65462
Ginsheim-Gustavsburg, Germany
Ladies and Gentlemen,
We herewith notify you that we have assigned by way of a Master Contract dated
June 20th, 2008 between Dresdner Bank AG and ourselves (the “Master Contract”)
and the individual contract no. [•] concluded on the basis of the Master
Contract (the “Individual Contract”) the claims for payment listed in the Annex
hereto together with all rights appertaining thereto resulting from the sale of
goods or
to Dresdner Bank AG in Frankfurt am Main.
We therefore kindly ask you to duly execute the enclosed declaration and send it
to
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt am Main, Germany
In case of any increase or decrease of the amount of claims, we kindly ask you
to inform us and the above-mentioned bank accordingly.
Our claims against you amounted to:

          EUR,   as from  
(currency, amount)
  (date)

From now on, please effect payments to:

     
Beneficiary: ________________________________
  account No. __________________________________
 
   
with ______________________________________
  banking code: 500 800 00
 
   
IBAN _____________________________________
   

     
 
  /s/ Robert C. Hooper (Place, date)   (legally valid and binding signature(s),
company seal)
 
  LEAR Corporation GmbH

 